DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election without traverse of Group I, Claims 1-10, filed on 12/01/20, is acknowledged.
The Restriction mailed on 10/01/20 has been carefully reviewed and is held to be proper. Accordingly, Claims 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Group. 
	The Restriction filed on 10/01/20 is hereby made Final.
	Applicants are required to cancel the nonelected claims (11-13) or take other appropriate action. An Office Action on the merits of Claims 1-10 now follows.

Title
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Assembly System”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that 
form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1 and 4-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iisaka et al (US 10,362,719).
Regarding claim 1, Iisaka et al teach an assembly system of component mounting machine, comprising: 
a robot (Fig. 1, 40) adapted to: 
(a) grip an electronic device (P; Col. 4, line 57) to be mounted on a circuit board (S), and 
(b) mount a gripped electronic device on a circuit board (Col. 4, lines 63-64); 
a plurality of fixing devices (12, 24, 30, 32, 34 & 42) adapted to fix a plurality of circuit boards; 
a first vision system (48) for: 
(a) identifying a position and a posture of an electronic device gripped by the robot (Col. 4, line 67 to Col. 5, line 1), and 
(b) visually guiding a robot gripped electronic device (50; Col. 4, lines 60-65) to a circuit board (S); 
a second vision system (46): 
(a) fixed on the fixing device, 
(b) having a view field not capable of completely covering a surface region of all circuit boards (Col. 4, lines 65-67), 
(c) for identifying a position and a posture of a circuit board fixed on the fixing device (Col. 4, lines 65-67), and 
(d) for visually guiding the robot to mount a gripped electronic device on a circuit board (Col. 4, lines 63-65); and 
a moving mechanism (41 & 43) for moving the second vision system in a first horizontal direction and a second horizontal direction perpendicular to the first horizontal direction. 
Regarding claim 4, Iisaka et al teach that the plurality of circuit boards (S) fixed on each fixing devices are arranged in an array. 
Regarding claim 5, Iisaka et al teach that the moving mechanism includes:
a first horizontal moving mechanism (43) that moves the second vision system (46) in the first horizontal direction, and 
(b) a second horizontal moving mechanism (41) that: (1) moves the second vision system (46) in the second horizontal direction, (2) is mounted on the first horizontal moving mechanism (43), and 
(c) the second vision system (46) is mounted on the second horizontal moving mechanism (41). 
Regarding claim 6, Iisaka et al teach that the electronic device (P) includes an electronic component, an electronic product, or an electronic subassembly. 
Regarding claims 7 and 8, Iisaka et al teach that the first vision system (48; Col. 10, lines 9-16) detects whether an electronic device (P) gripped by the robot is qualified, wherein the first vision system detects whether a size and an appearance of the electronic device gripped by the robot meets a predetermined requirement, through the management and control system (Fig. 2, 80 & 70; Col. 4, lines 53-55; Col. 8, lines 10-11, 18-19, 25-29). 
Regarding claims 9 and 10, Iisaka et al teach that the second vision system (46; Fig. 6, S100) also detects whether a circuit board (S) fixed on a fixing device is qualified (Col. 4, lines 65-67; Col. 8, lines 8-10, 37-44) wherein the second vision system detects whether a size and an appearance of a circuit board fixed on a fixing device meets a predetermined requirement, through the management and control system to fit the board deliverance system (Fig. 1, 20; Fig. 2, 80 & 70; Fig. 6, S160; Col. 5, lines 32-40; Col.8, lines 1-6, 37-44; Col. 10, lines 30-31, 39-41).

Allowable Subject Matter
Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to 
applicants’ disclosure.
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568. The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 






/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
January 26, 2021